Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I. in the reply filed on 7/19/2022 is acknowledged.
Claims 14-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected grouping of inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/19/2022.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the recycled polyurethane component" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
	In that reference is made to “the recycled polyurethane component” which is not referred to previously by the claims, it can not be definitively determined what operations are being perform by the claims and/or what materials of the process are being treated or further treated through the accompanying operation(s) of this step of the claim(s).  
Moreover, to whatever degree that “the recycled polyurethane component” may be intended to be referring the “recycled polyurethane article” in the operation that proceeds its use, the claims are confusing as to intent because it can not be definitively be determined if or how the “component” is intended to differ from the “article” referred to previously in this claim, and/or if or what process operations are being omitted and/or inferred through the change from “article” to “component”.
For examination purposes the claims are being treated as if “the recycled polyurethane article in liquid form” & “the recycled polyurethane component in liquid form” are the same claim element.
Additionally, Claim 4 is confusing as to intent because it can not be determined how the claim is intended to be further defined by reciting processing operations already set forth by the claim from which it depends.  Appropriate correction or cancellation is required. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Malz(DE 102013012625).  
Malz discloses methods for recycling thermoplastic polyurethane foam (TPU) [claim 13] by providing a TPU to be processed and melting the TPU at a temperature of from 100°C to 300°C [claims 6 & 7] and combining the TPU in liquid form with an isocyanate group-containing component that has been heated as well and has NCO contents as defined by the claims [claims 2, 3,  {See pages 1, 2 & 6 and the Examples of the provided translation}.  Though reacting is not particularly expressed by Malz, owing to the closeness of materials, reactants and heating conditions disclosed and Malz’s identification of reactive site formation from reprocessing operations involving the materials with which they are concerned {see page 2 of translation}, it is held that the reacting operation of the claims would necessarily follow from the processing operations disclosed by Malz.  Malz discloses pulvering(sp)/comminuting of its recycled TPU prior to melting and/or combining with its NCO group-containing component [claim 5]{see page 4 of translation}.  As to claim 8, though viscosity information is not provided for the combined component realized through its disclosure, owing to the closeness of the material preparations utilized and that a viscose material is realized during reprocessing, it is held that the viscosity values of this claim would necessarily follow from and/or during the processing operations disclosed by Malz.  
Malz differs from applicant’s claims in that the particulars of its disclosure involve and favor melting the TPU material prior to combination with its NCO group-containing material.  However, it has long been held that changes in the sequence of adding ingredients is obvious {see MPEP 2144.04 IV. C.}.  Accordingly, it would have been obvious for one having ordinary skill in the art to have added the NCO group-containing component of Malz into the processing of the TPU’s of Malz at any time during processing, such as before melting of the TPU as opposed to after melting for the purpose of making the reactive group containing material available for reaction in order to arrive at the processes of applicants’ claims with the expectation of success in the absence of a showing of new or unexpected results.
As to claim 9, though Malz is not concerned particularly with removing insolubles/impurities from its melts, it would have been obvious for one having ordinary skill in the art to have removed these materials from the melted compositions of Malz for the purpose of providing non-contaminated final and more highly desired consumer products in order to arrive at the processes of applicant’s claims with the expectation of success in the absence of a showing of new or unexpected results.
As to claims 10-12, though foamed scrap materials are not specified by Malz, owing to the notorious and ready availability of polyurethane foam scrap to those of ordinary skill in the art, it would have been obvious for one having ordinary skill in the art to have utilized foams as the TPU used in the processing of Malz for the purpose of practicing the invention of Malz on any readily available and ecologically inconvenient scrap material, including the prevalent urethane foam scrap material, in order to arrive at the processes of applicant’s claims with the expectation of success in the absence of a showing of new or unexpected results. Further, regarding claims 11 and 12, without specified degrees of rigidity and/or flexibility being identified by the claims, it is held that the materials of Malz are sufficiently rigid and/or flexible to meet the requirements of these claims from the standpoint of patentability.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
JP-2668137, WO 93/19917 & WO 2005/042135 are cited for their relevant disclosures of urethane recycling operations in the art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to John Cooney whose telephone number is 571-272-1070. The examiner can normally be reached on M-F from 9 to 6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, James Seidleck, can be reached on 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/JOHN M COONEY/           Primary Examiner, Art Unit 1765